EXHIBIT 10.4
AMENDMENT TO TERMINATION AGREEMENT
     This Amendment to Termination Agreement (the “Amendment”) dated as of
May 7, 2009 (the “Effective Date”) is an amendment to the Termination Agreement
dated as of June 7, 2007 (the “Termination Agreement”), which in turn was a
termination of the Development, Commercialization and Marketing Agreement (the
“Agreement”) dated as of December 23, 2002 by and between Altus Pharmaceuticals
Inc. (the successor in interest to Altus Biologics Inc.), a Delaware
corporation, with its principal office at 610 Lincoln Street, Waltham, MA 02451
USA (“ALTUS”) and Dr. Falk Pharma GmbH, a German corporation, with its principal
office at Leinenweberstrasse 5, 79041 Freiberg Germany (“FALK”).
BACKGROUND
     The Parties have agreed to alter the payments due from ALTUS to FALK under
Section 1.2 of the Termination Agreement. This Amendment sets forth the terms
and conditions applicable to such alteration. All capitalized terms not
expressly defined in this Amendment shall have the meaning assigned to them in
the Termination Agreement and Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:
     1. Payments. The parties acknowledge that the payments provided for in
Sections 1.2.1 and 1.2.2 have been made. ALTUS agrees to make an additional
payment to FALK in the amount of One Million Eight Hundred Thousand Euros
(€1,800,000) within ten 10 days of the execution of this Amendment by both
parties. ALTUS’ obligation to make the payments provided for in Sections 1.2.3
and 1.2.4 of the Termination Agreement is hereby canceled.
     2. Due Authority. Each Party represents and warrants that it possesses the
requisite corporate right, power and authority to execute and deliver this
Amendment.
     3. Termination Agreement. Except as amended hereby, the provisions of the
Termination Agreement remain in full force and effect.
[Signatures on next page]

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Termination
Agreement as of the date set forth above.

              ALTUS PHARMACEUTICALS, INC.    
 
            By:   /s/ Thomas J. Phair, Jr              
 
  Name:   Thomas J. Phair, Jr.    
 
  Title:   Vice President, Finance and Treasurer    
 
            Date: May 7, 2009    
 
            DR. FALK PHARMA GMBH    
 
            By:   /s/ Ursula Falk              
 
  Name:   Ursula Falk    
 
  Title:   Managing Director    
 
            Date: May 7 ,2009    

-2-